DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed first movable member is in a first position, the member-to-be-detected is in the first phase and is one of functional and non-functional states relative to the sensor, the second movable member is in a third position, when the sheet is normally fed along the second movable member guiding movement of the sheet; when the sheet is not fed and the first movable member is in a second/different position in the rotational direction from the first position, the member-to-be-detected is in the first phase and is in the other of the functional and non-functional states, the second movable member is in the third position; and when the first movable member is in the first position and the second movable member is pushed by a jammed sheet to a fourth position different from the third position, by movement of the member-to-be-detected to a second phase different from the first phase through pushing thereof by the second movable member, the functional/non-functional state of the member-to-be-detected relative to the sensor is changed from one state to the other state and an output of the sensor changes, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Saito (US 2018/0164734) discloses a member-to-be-detected for detecting a sheet jam; Takahashi (US 2015/0036157) discloses an apparatus for sensing a paper jam; Iwanaga et al. (US 2012/0063791) disclose jam detection on the basis of a physical mount that changes with movement of the carriage.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW